Opinion by
Cole, J.
The only testimony produced was that of the warehouse foreman of the plaintiff-corporation, who identified a sample of the merchandise which was received in evidence as collective exhibit 1, and which bears the label “Cod-Roe-Caviar — -Paste,” and testified that it consists of the roe of codfish mixed with rice, flour, and spices. A report of the qualitative and quantitative analysis of the merchandise (exhibit 2) revealed nothing germane to the issue presented herein. The meagre record was found not sufficient to support the burden upon the plaintiff. The protest was therefore overruled and the decision of the collector affirmed.